DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1:
	The prior art, [Cippant; Kevin P. et al., US 20180088455 A1], discloses:
1. A faceted screen system [Cippant: Figs.3 and 5: screen sphere 21; ¶ 0046: “FIG. 5 illustrates the tessellation of the screen sphere structure 21 into a number of discrete kite-shaped screen elements 39”], comprising: 
a curved backing surface (132/232) [Cippant: Figs.6A-B: spherical screen surface 9; Examiner: The spherical screen surface 9 is construed as the claimed “curved backing surface”; Examiner: As shown in Figs. 6A-B, spherical screen surface 9 is curved.];
	a first planar panel (122a) [Cippant: Figs.6A-B: image panel 53; Examiner: As shown in Figs.6A-B, any one, such as the first left-most image panel 53, is construed as the claimed “first planar panel”. Furthermore, as shown in Figs.6A, the image panel 53 is planar. ] coupled to the curved backing surface (132/232) [Cippant: Fig.6A; Examiner: As shown in Fig.6A, the image panel 53 is at least indirectly coupled to the spherical screen surface via the faceplate 51. ];
	a second planar panel (122b) [Cippant: Figs.6A-B: image panel 53; Examiner: As shown in Figs.6A-B, any one (other than the above), such as 2nd  left-most image panel 53, is construed as the claimed “second planar panel”. Furthermore, as shown in Figs.6A, the image panel 53 is planar. ] coupled to the curved backing surface (132/232) [Cippant: Fig.6A; Examiner: As shown in Fig.6A, the image panel 53 is at least indirectly coupled to the spherical screen surface via the faceplate 51. ], 
	wherein the first planar panel (122a) [Cippant: Figs.6A-B: image panel 53; Examiner: As shown in Figs.6A-B, any one, such as the first left-most image panel 53, is construed as the claimed “first planar panel”. Furthermore, as shown in Figs.6A, the image panel 53 is planar. ] and the second planar panel (122b) [Cippant: Figs.6A-B: image panel 53; Examiner: As shown in Figs.6A-B, any one (other than the above), such as 2nd  left-most image panel 53, is construed as the claimed “second planar panel”. Furthermore, as shown in Figs.6A, the image panel 53 is planar. ] are angled towards a hypothetical focal point (130) of the curved backing surface (132/232) [Cippant: Fig.6; Examiner: Refer to annotated Fig.6A below, as annotated by the Examiner, it is clear that the image panels 53 are angled towards a common point of the spherical screen surface 9 which approximates the center of the sphere..];
	a first plurality of light sources (126) disposed on the first planar panel (122a) [Cippant: ¶ 0054: “The image panel 53 is preferably an LED (light-emitting-diode) type display, wherein each pixel generates its own respective light and color”; Examiner: Pixels or LEDs of the LED-type display is construed as the claimed “light sources”.], 
	
	and a second plurality of light sources (126) disposed on the second planar panel (122b) [Cippant: ¶ 0054: “The image panel 53 is preferably an LED (light-emitting-diode) type display, wherein each pixel generates its own respective light and color”; Examiner: Pixels or LEDs of the LED-type display is construed as the claimed “light sources”.], 
	
	However, Cippant does not expressly disclose:
wherein individual light sources (126) of the first plurality of light sources (126) are oriented at respective different angles relative to the first planar panel (122a) to emit light towards the hypothetical focal point (130);
wherein individual light sources (126) of the second plurality of light sources (126) are oriented at respective different angles relative to the second planar panel (122b) to emit light towards the hypothetical focal point (130).
Accordingly, the prior art does not teach or suggest either singularly or in combination the claimed, "wherein individual light sources (126) of the first plurality of light sources (126) are oriented at respective different angles relative to the first planar panel (122a) to emit light towards the hypothetical focal point (130);
wherein individual light sources (126) of the second plurality of light sources (126) are oriented at respective different angles relative to the second planar panel (122b) to emit light towards the hypothetical focal point (130)", in combination with the other recited claim features.

	

    PNG
    media_image1.png
    495
    747
    media_image1.png
    Greyscale


Annotated Fig.6A 1
Regarding claims 2-10:
	Claims 2-10 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Regarding claim 11:
	The prior art, [Cippant; Kevin P. et al., US 20180088455 A1], discloses:
“A display system comprises a screen having a concave spherical surface positioned so as to be visible to a user of the system. The screen comprises a plurality of kite-shaped screen elements supported adjacent one another so as to form that spherical surface. Each of the screen elements comprises a respective faceplate comprising optical fibers extending adjacent each other so as to transmit light therethrough between two opposing face surfaces. One of the face surfaces is a concave spherical display image output surface, and the other of the face surfaces is a substantially planar image input surface. The screen elements also each comprise a respective image panel having a field of pixels each transmitting light corresponding to serial images of said panel. The fibers of the faceplate receive the light of the pixels of the image panel and together transmit the light from the image panel coherently to its image output surface so that the images of the panel are displayed on the image output surface”, as recited in the abstract.
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "a first plurality of light sources (126) disposed on the first planar panel (122a) such that a first individual light source of the first plurality of light sources (126) forms a first angle with a surface of the first planar panel (122a) and a first neighboring light source of the first plurality of light sources (126) forms a second angle with the surface of the first planar panel (122a), 
	wherein the first angle is different than the second angle;
	 and a second plurality of light sources (126) disposed on a second surface of the second planar panel (122b) such that a second individual light source of the second plurality of light sources (126) forms a third angle with the second surface of the second planar panel (122b) and a second neighboring light source of the second plurality of light sources (126) forms a fourth angle with the second emitting surface of the second planar panel (122b), 
	wherein the third angle is different than the fourth angle ", in combination with the other recited claim features.

Regarding claims 12-16:
	Claims 12-16 depend on claim 11 and are found allowable for at least the same reason as discussed above.

Regarding claim 17:
	The prior art, [Schubert; Martin Friedrich et al., US 20190199982 A1], discloses:
“A light emitting device, includes a plurality of light emitting elements each configured to emit light in a first wavelength band in a first direction, each light emitting element including a light emitting diode layer extending in a plane perpendicular to the first direction and configured to produce light of the first wavelength, each light emitting element further including one or more layers configured to enhance an optical mode of the light emitted in the first wavelength perpendicular to the plane or suppress an optical mode of the light emitted in the first wavelength in the plane; and one or more light directing elements positioned to receive the light emitted by the plurality of light emitting elements and direct the light from each of the light emitting elements into a corresponding one of a plurality of different principal directions”, as recited in the abstract.
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "receive an input indicative of a selected focal point towards which to orient the plurality of light sources (126) disposed on a plurality of planar display panels, the plurality of planar display panels forming a faceted assembly approximating a curve;
	 determine an orientation of each light source of the plurality of light sources (126);
	 and send a control command to the plurality of actuators to actuate the respective light sources (126) of the plurality of light sources (126) to cause the respective light sources (126) to emit light towards the selected focal point", in combination with the other recited claim features.
	

Regarding claims 18-20:
	Claims 18-20 depend on claim 17 and are found allowable for at least the same reason as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Cippant; Kevin P. et al., US 20180088455 A1] discloses:
“A display system comprises a screen having a concave spherical surface positioned so as to be visible to a user of the system. The screen comprises a plurality of kite-shaped screen elements supported adjacent one another so as to form that spherical surface. Each of the screen elements comprises a respective faceplate comprising optical fibers extending adjacent each other so as to transmit light therethrough between two opposing face surfaces. One of the face surfaces is a concave spherical display image output surface, and the other of the face surfaces is a substantially planar image input surface. The screen elements also each comprise a respective image panel having a field of pixels each transmitting light corresponding to serial images of said panel. The fibers of the faceplate receive the light of the pixels of the image panel and together transmit the light from the image panel coherently to its image output surface so that the images of the panel are displayed on the image output surface”, as recited in the abstract.

[Schubert; Martin Friedrich et al., US 20190199982 A1] discloses:
“A light emitting device, includes a plurality of light emitting elements each configured to emit light in a first wavelength band in a first direction, each light emitting element including a light emitting diode layer extending in a plane perpendicular to the first direction and configured to produce light of the first wavelength, each light emitting element further including one or more layers configured to enhance an optical mode of the light emitted in the first wavelength perpendicular to the plane or suppress an optical mode of the light emitted in the first wavelength in the plane; and one or more light directing elements positioned to receive the light emitted by the plurality of light emitting elements and direct the light from each of the light emitting elements into a corresponding one of a plurality of different principal directions”, as recited in the abstract.




Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623